Citation Nr: 1430000	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-25 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a low back disorder. 

2. Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to a low back disorder.

3. Entitlement to service connection for a right shoulder disorder, to include as secondary to a low back disorder. 

4. Entitlement to service connection for focal demyelinating injury to the right ulnar nerve at the elbow, claimed as a right arm condition, to include as secondary to a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973. His awards and decorations include the Combat Infantryman Badge. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2010, the Veteran, his spouse, and his daughter, testified before a Veterans Law Judge, seated at the RO in Chicago, Illinois. A transcript of the hearing has been associated with the claims file. 

In February 2011, the Board reopened the Veteran's previously denied claim for service connection for a low back disorder and remanded this case for additional development.  The file has now been returned to the Board for further consideration.

In September 2012, the Veteran was informed that the Veterans Law Judge who conducted his September 2010 hearing was no longer employed by the Board and he was offered another hearing. No response was received; however, in August 2012, the Veteran submitted a statement indicating that he had no other information or evidence to submit and requested that his case be returned to the Board for further appellate consideration as soon as possible.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 1991 statement, related to his original claim for service connection for a low back disorder, the Veteran reported that he was treated at the VA Mayaguez Outpatient Clinic (OPC). The earliest VA treatment records associated with the claims file are dated in January 2001, and they are from the VA Medical Center (VAMC) in Chicago, Illinois. Further, the most recent VA treatment records associated with the claims file are dated in June 2012. On remand, the Veteran's outstanding and updated VA treatment records should be obtained.

The Veteran submitted a March 2011 VA Form 4142, Authorization and Consent to Release Information to the VA, in favor of Dr. Laurito. The AMC requested such records from Dr. Laurito in a May 2012 letter. However, it does not appear that Dr. Laurito submitted any private treatment records. The AMC issued an August 2012 Supplemental Statement of the Case (SSOC), without comment as to whether further attempts to obtain the records were warranted and without notice to the Veteran as to the fact that such records were not submitted. On remand, the AMC should obtain an updated authorization to obtain such records and attempt to obtain them. 

The Veteran reports that he fell and injured his low back while in he was in combat in the Republic of Vietnam. On his August 2008 Substantive Appeal he also reported that the same injury hurt his wrists, right shoulder, and right elbow. It appears that his contentions that his disabilities "stem from the low back injury" indicate that he asserts that his injured his wrists, right shoulder, and right elbow during his in-service fall, as well as his assertion that such are secondary to his low back disorder. 

The Veteran's service treatment records are silent for complaints, treatment, or a diagnosis of a low back, wrist, right shoulder, or right arm disorder, save that he underwent X-ray examination of the left hand in June 1971 for probable fracture and results of such were negative. The Veteran currently has a low back disorder, diagnosed to include arthritis, bilateral carpal tunnel syndrome, and a right ulnar nerve disorder. At the time of his January 1992 VA examination, he reported low back pain for one year; and at the time of his September 2010 Board hearing, he reported low back pain since the in-service fall. In a July 1994 statement, one of his private treatment providers reported that the Veteran reported right arm numbness since 1971. On his August 2008 Substantive Appeal, he asserted that he did not seek treatment for his disabilities during service because it was a time of war. The Veteran is currently service-connected for peripheral neuropathy of the bilateral upper extremities, associated with diabetes mellitus. 

The Veteran was afforded a VA examination in March 2011, at which time the examiner rendered a negative etiological opinion, with a May 2012 addendum, as to the Veteran's low back disorder, and reasoned that the Veteran did not assert that he experienced low back pain coincident to the in-service fall, or low back pain until after he separated from service. It does not appear that the examiner considered the Veteran's lay statements as to in-service and post-service low back pain. On remand, a sufficient opinion should be obtained.

The examiner, in March 2011, described the Veteran's numbness and tingling of the hands as peripheral neuropathy of the bilateral upper extremities related to diabetes mellitus, for which the Veteran is already service-connected. The examiner did not render an etiological opinion as to the Veteran's diagnosed bilateral carpal tunnel syndrome, and on remand, the AMC should obtain such an opinion. 

While the examiner described the Veteran's peripheral neuropathy of the bilateral upper extremities related to diabetes mellitus, he did not discuss whether or not there was a right shoulder disorder, beyond that of any peripheral neuropathy. On remand, a sufficient opinion as to such a disorder, if any, should be obtained.

As to the Veteran's right elbow, one examiner, on March 5, 2011, reported that he could not elicit any symptoms specific to a right elbow injury and/or right ulnar neuropathy. However, on March 6, 2011, another examiner reported that the Veteran had both mild ulnar neuropathy of the right elbow, consistent with diabetic neuropathy, and a normal right elbow. On remand, a sufficient opinion as to any right elbow disorder, beyond that of any peripheral neuropathy, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file his VA treatment records maintained by the San Juan, Puerto Rico VAMC, specifically including any records from the Mayaguez OPC, dated prior to January 2001, as well as his VA treatment records maintained by the Chicago, Illinois VAMC, dated from June 2012 to the present. 

All reasonable attempts should be made to obtain such records. If a negative response is received from any VA facility, the claims file should be properly documented in this regard, and the Veteran must be properly notified.

2. Contact the Veteran and inform him that private treatment records from Dr. Laurito, related to his March 2011 authorization, were not submitted. Provide him a VA Form 4142, Authorization and Consent to Release Information to the VA, and ask that he submit such to allow VA to make another attempt to obtain his records. Inform him that he may submit his private treatment records if he so chooses. If the Veteran submits an updated authorization, obtain and associate with his claims file his private treatment records from Dr. Laurito. 

All reasonable attempts should be made to obtain such records. If a negative response is received from Dr. Laurito, the claims file should be properly documented in this regard, and the Veteran must be properly notified.

3. When the above actions have been accomplished, the Veteran should be afforded an appropriate examination to determine the nature and etiology of his low back, right shoulder, right elbow, and bilateral carpal tunnel disorders. All indicated tests should be conducted. The examiner should respond to the following inquiries:

(a) Is it as likely as not (50 percent chance or greater) that the Veteran's low back disorder was incurred in service, is characterized by arthritis that was manifest to a compensable degree within one year of separation from service, or is otherwise related to service, specifically considering his reported in-service fall and his reported in-service and post-service low back pain?

(b) Is it as likely as not that the Veteran's bilateral carpal tunnel syndrome disorder was incurred in service, or is otherwise related to service, specifically considering his June 1971 probable fracture of the left hand, his reported in-service fall, and his reported in-service and post-service symptoms?

(i) Is it as likely as not that the Veteran's bilateral carpal tunnel syndrome is proximately due to, the result of, any low back disorder?

(ii) Is it at as likely as not that the Veteran's bilateral carpal tunnel syndrome is aggravated, made permanently worse beyond the natural progression of the disease, by any low back disorder?

(c) Does the Veteran have a right shoulder disorder, beyond that of any peripheral neuropathy of the bilateral upper extremities which was caused or aggravated by diabetes mellitus?

(i) If so, is it as likely as not that the Veteran's right shoulder disorder was incurred in service, or is otherwise related to service, specifically considering his reported in-service fall and his reported in-service and post-service symptoms?

(ii) Is it as likely as not that the Veteran's right shoulder disorder is proximately due to, the result of, any low back disorder?

(iii) Is it at least as likely as not that the Veteran's right shoulder disorder is aggravated, made permanently worse beyond the natural progression of the disease, by any low back disorder?

(d) Does the Veteran have a right elbow disorder, beyond that of any peripheral neuropathy of the bilateral upper extremities caused or aggravated by diabetes mellitus? In essence, is his mild right ulnar neuropathy part and parcel of his peripheral neuropathy of the bilateral upper extremities or a separate and distinct disorder?

(i) If so, is it as likely as not that the Veteran's right elbow disorder was incurred in service, or is otherwise related to service, specifically considering his reported in-service fall and his reported in-service and post-service symptoms?

(ii) Is it as likely as not that the Veteran's right elbow disorder is proximately due to, the result of, any low back disorder?

(iii) Is it at least as likely as not that the Veteran's right elbow disorder is aggravated, made permanently worse beyond the natural progression of the disease, by any low back disorder?

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination. In this regard, the Board notes that the prior VA examiner reported both that the Veteran was a poor historian and that there was a language barrier. The Veteran's spouse and his daughter appeared at the September 2010 Board hearing and assisted the Veteran in rendering his testimony. He should thus be advised that his spouse or daughter could present for VA examination with him to assist in rendering his pertinent medical history.

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

